In a proceeding pursuant to Business Corporation Law article 11 for judicial dissolution of a corporation, Carmel Professional Office Park, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Putnam County (Hickman, J.), dated August 7, 2000, as, without a hearing, directed that $6,967.57 of the funds in the account of the temporary receiver be distributed to the petitioner.
Ordered that on the Court’s own motion, the notice of appeal is treated as an application for leave to appeal, and leave to appeal is granted (see, CPLR 5701 [c]); and it is further,
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the matter is remitted to the Supreme Court, Putnam County, for a hearing on the appellant’s objections to the proposed distribution of these funds.
In light of the appellant’s objections to the proposed distribu*333tion of $6,967.57 of the funds in the account of the temporary receiver to the respondent, the Supreme Court erred in directing the distribution of $6,967.57 to the respondent without first conducting a hearing (see, Business Corporation Law § 1216 [c]). Therefore, the matter is remitted to the Supreme Court, Putnam County, for a hearing on the appellant’s objections. Ritter, J. P., Florio, H. Miller and Crane, JJ., concur.